Exhibit 10.2

 
BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT

         
STATE OF TEXAS
  §    
 
  §   KNOW ALL PERSONS BY THESE PRESENTS:
COUNTY OF DALLAS
  §    

This BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT (the “Agreement”) is
entered into to be effective the 12th day of May, 2009, by and between REGENT
ENTERTAINMENT MEDIA INC., a Delaware Corporation (“Assignor”), whose address is
10990 Wilshire Blvd, Penthouse Floor, Los Angeles, California 90024, and STEPHEN
P. JARCHOW, an individual, and PAUL COLICHMAN, an individual (hereinafter
collectively referred to as the “Assignee”), whose respective addresses are 8411
Preston Road, Suite 740, Dallas, Texas 75225 and 10990 Wilshire Blvd, Penthouse
Floor, Los Angeles, CA 90024.
For the sum of Four Hundred Eighty Thousand Dollars ($480,000.00) from STEPHEN
P. JARCHOW and the sum of Three Hundred Twenty Thousand Dollars ($320,000.00)
from PAUL COLICHMAN, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1. Assignor hereby sells, transfers, assigns and conveys to Assignee all right,
title and interest of Assignor in and to those certain accounts receivable
derived from the “insertion orders” related thereto which are itemized and
described in Exhibit “A” attached hereto and made a part hereof (the “Assigned
Accounts”).
TO HAVE AND TO HOLD the Assigned Accounts unto Assignee, its successors and
assigns, forever, and Assignor does hereby bind itself and its successors and
assigns, to WARRANT and FOREVER DEFEND, all and singular, title to the Assigned
Accounts unto the Assignee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same, or any party thereof. Said
assignment is made with full right of recourse by Assignee back against
Assignor.
2. Assignor covenants, warrants and represents that: (a) Exhibit “A” sets forth
as of the date hereof all of the Assigned Accounts which are being assigned to
Assignee; (b) that Assignor is the owner of all of the Assigned Accounts;
(c) the amounts stated in Exhibit “A” are the amounts due and owing on each of
the said Assigned Accounts as of the date of this Agreement; and (d) that no
Assigned Account has been prepaid to Assignor or any other party or fund and
that the amounts stated in Exhibit “A” are the outstanding amounts still left
due and owing to Assignor and which is being assigned to Assignee.
3. Assignor warrants and represents that all of the duties and obligations under
the Assigned Accounts have been fulfilled by Assignor and that the only
obligation remaining is the payment by the various third parties of the balance
due and owing under the Assigned Accounts. Assignor agrees to indemnify, save
and hold harmless Assignee from any cost, liability, damage or expense
(including attorney’s fees) arising out of or relating to Assignor’s failure to
perform any of the obligations arising under the terms of the Assigned Accounts.

      BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT   Page 1

 

 



--------------------------------------------------------------------------------



 



4. Assignor hereby agrees to perform, execute and/or deliver or cause to be
performed, executed and/or delivered any and all such further acts and
assurances as Assignee may reasonably require to perfect Assignee’s interest in
the Assigned Accounts hereby assigned.
5. Assignor understands and agrees the Assigned Accounts are paid through a
lockbox account and US Bank which is controlled by Assignee under account number
153460756502 entitled, “Liberation Productions International Operating Account.”
Said Assigned Accounts will continue to be paid in the same manner and Assignee
shall be repaid promptly from said account at Assignee’s direction and ratably
between the Assignees at the rate of sixty percent (60%) to STEPHEN P. JARCHOW
and forty percent (40%) to PAUL COLICHMAN.
6. This Bill of Sale, Assignment and Indemnification Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Bill of Sale, Assignment and
Indemnification Agreement as of the date first above written.

                  ASSIGNOR:    
 
                REGENT ENTERTAINMENT MEDIA INC.,
a Delaware corporation    
 
           
 
  By:   /s/ Paul Colichman
 
Paul Colichman, President    

ASSIGNEE:

         
/s/ Paul Colichman
 
Paul Colichman
  /s/ Stephen P. Jarchow
 
Stephen P. Jarchow    

      BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT   Page 2

 

 



--------------------------------------------------------------------------------



 



CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 
State of California
County of Los Angeles

             
On
  May 11, 2009   before me,   Helene Nielsen Beal
 
           
 
  Date       Here Insert Name and Title of officer

     
personally appeared
  PAUL COLICHMAN
 
   
 
  Name(s) of Signer(s)

     



(LOGO) [c89321c8932101.gif]
  who proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

         
 
  Signature   Helene Nielsen Beal
 
       
Place Notary Seal Above
      Signature of Notary Public

                                                                 OPTIONAL
                                                                
Though the information below is not required by law, it may prove valuable to
persons relying on the document and could prevent fraudulent removal and
reattachment of this form to another document.
Description of Attached Document

     
Title or Type of Document:
  BILL OF SALE, ASSIGNMENT AND INDEMNIFICATION AGREEMENT BETWEEN REGENT
ENTERTAINMENT MEDIA, PAUL COLICHMAN AND STEPHEN P. JARCHOW

     
Document Date: May 12, 2009
  Number of Pages: 2

Signer(s) Other Than Named Above: Stephen P. Jarchow
Capacity(ies) Claimed by Signer(s)

             
Signer’s Name: PAUL COLICHMAN
  Signer’s Name:                               
þ Individual
      o Individual    
o Corporate Officer — Title(s):
    o Corporate Officer — Title(s):  
o Partner — o Limited o General
RIGHT THUMBPRINT OF SIGNER   o Partner — o Limited o General RIGHT THUMBPRINT OF
SIGNER
o Attorney in Fact
  Top of thumb here   o Attorney in Fact   Top of thumb here
o Trustee
      o Trustee    
o Guardian or Conservator
      o Guardian or Conservator    
o Other:                                 
      o Other:                                     
 
           
 
     
 
   
Signer Is Representing:                     
      Signer Is Representing:                         
 
           
 
     
 
   
 
     
 
   

© 2007 National Notary Association • 9350 De Soto Ave., P.O. Box 2402 •
Chatsworth, CA 91313-2402 • www.NationalNotary.org Item #5907 Recorder: Call
Toll Free 1-800-876-6827

 

 



--------------------------------------------------------------------------------



 



     
THE STATE OF CALIFORNIA
  §
 
  §
COUNTY OF LOS ANGELES
  §

This instrument was acknowledged before me on the                      day of
May, 2009, by PAUL COLICHMAN, President of REGENT ENTERTAINMENT MEDIA INC., a
Delaware corporation, on behalf of said corporation.

     
 
   
 
  Notary Public in and for the State of California
 
  Printed Name of Notary:                                             
 
  My Commission Expires:                                                

     
THE STATE OF CALIFORNIA
  §
 
  §
COUNTY OF LOS ANGELES
  §

This instrument was acknowledged before me on the                      day of
May, 2009, by PAUL COLICHMAN.

     
 
   
 
  Notary Public in and for the State of California
 
  Printed Name of Notary:                                                 
 
  My Commission Expires:                                                  

     
THE STATE OF COUNTY OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

This instrument was acknowledged before me on the 11 day of May, 2009, by
STEPHEN P. JARCHOW.

     
(STAMP) [c89321c8932102.gif]
  Mary M. Garcia
 
 
 
Notary Public in and for the State of TEXAS
 
Printed Name of Notary: MARY M. GARCIA
 
My Commission Expires: April 1, 2012    
 

 

 